--------------------------------------------------------------------------------


LITHIUM EXPLORATION GROUP INC. 3200 N. Hayden Road, Suite 235, Scottsdale,
Arizona 858251


June 11, 2013   Blue Tap Resources 3031 31 St. SW Calgary, AB T3E 3A2  
Attention: Mr. Vincent Murphy, President

Re: Letter of Intent for the acquisition of Blue Tap Recourses (“Blue Tap”) by
Lithium Exploration Group, Inc. (“LEXG”)

This letter confirms our mutual intention to enter into a definitive share
exchange agreement whereby LEXG will acquire not less than 80% of the issued and
outstanding securities of Blue Tap (the “Transaction”). This letter is intended
to create legally binding obligations on the parties and will serve as the basis
for the negotiations and preparation of a definitive agreement among LEXG, Blue
Tap, and the selling shareholders of Blue Tap (the “Selling Shareholders”)
leading to the completion of the Transaction.

1. The Transaction

Structure: The Transaction shall be effected by way of a cash investment whereby
LEXG will purchase not less than 80%. This purchase will be undertaken initially
by the making available of $150,000.00 CDN to be used by Blue Tap, under LEXG
fund control and supervision, for the purposes of carrying out the required step
to obtain approval for, and the return of, the facility to active operation as a
water disposal facility. LEXG will agree to make available an additional
$150,000.00 CDN to be applied to toward liability security deposits required
under the Alberta Regulatory Framework at the time which it is required. It is
to be understood that funds put on deposit for liability requirements will, upon
those funds being released by the Alberta Energy Regulator be made available
only for the purposes of furthering facility development. The first two payments
of $150,000 to Blue Tap for the aggregate of $300,000 shall be considered a
bridge loan, with such terms and repayment provisions to be specified in the
Transaction Agreement, until and unless the following conditions are satisfied
for the funding of the additional $150,000. Provided that initial efforts to
return the facility to revenue producing status are successful and efforts
toward obtaining approvals to move the facility to Class 1A waste designation
are ongoing with progress satisfactory to LEXG, an additional $150,000.00 CDN
will be made available for purposes of continued facility development.

Upon funding of $450,000.00 CDN under the preceding terms, LEXG shall be
considered to have purchased a 51% equity interest in Blue Tap. At that point
LEXG has an option to purchase an additional 9% of Blue Tap for $100,000.00 CDN
(in shares and/or cash) and shall be considered to have purchased 60% of the
fully diluted equity interests of Blue Tap. Any additional capital expenditures
will be handled on a working interest basis but the selling shareholders of Blue
Tap cannot be diluted to less than 30% equity in the entity. The selling
shareholders will also receive a GORR not less than 3% but not to exceed
$150,000/yr with details to be finalized and structured in the Transaction
Agreement.

Assets shall be as specified but not limited to those outlined in attached
Schedule A.

--------------------------------------------------------------------------------

1.1 Terms and conditions: The definitive agreement under which the parties will
agree to carry out the Transaction (the “Transaction Agreement”) will contain
provisions that are customary for a transaction of this nature, and will include
(but not be limited to) representation and warranties of each LEXG, Blue Tap,
and the Selling Shareholders of Blue Tap, (as applicable), including LEXG’s
status as a reporting issuer with the U.S. Securities and Exchange Commission
Exchange (the “SEC”), and all representations and warranties required to ensure
compliance with applicable United States and Canadian securities law. The
conditions precedent to closing of the Transaction in favor of both LEXG and
Blue Tap will include the following:

  (a)

receipt of all required regulatory approvals to the carrying out of the
Transaction;

        (b)

approvals of the boards of directors of Blue Tap and LEXG and shareholders of
Blue Tap, as required;

        (c)

obtaining all required consents of third parties;

        (d)

the availability of exceptions to all securities registration, prospectus
delivery, offering memorandum delivery, and take-over bid circular requirements
in respect of the Transaction under applicable United States and Canadian
securities laws;

        (e)

LEXG and its advisors having had a reasonable opportunity to review the
foregoing financial statements (including corporate tax returns, bank account
statements, general ledger listings, adjusting entries and opening trail
balances) of Blue Tap, and that both LEXG and its accountant are satisfied with
the content of such financial statements;

        (f)

no adverse material change in the business or financial condition of LEXG ;

        (g)

no adverse material change in the status or condition of Blue Tap’s assets:

        (h)

no adverse material change in the status or condition in the business or
financial condition of Blue Tap since the execution of the Transaction
Agreement;

        (i)

LEXG being provided with a list of all rights, lease agreements, surface
agreements, approvals, and other associated of required permissions for the
facility to be returned to operation, along with supporting documentation that
Blue Tap has full ownership and or control of these;

        (j)

Blue Tap providing detailed schedule of all Freehold Lessor Royalty Encumbrances
that may apply;

        (k)

Blue Tap to provide documentation that existing GORR to Advantage Oil & Gas
applies only to Production or has been removed from the associated rights;

        (l)

Blue Tap to outline its plans and expectations for ongoing management and
operation of the company and facilities during the completion of the Transaction
for LEXG approval; and

        (m)

All parties at cooperate fully with each other’s due diligence, activities to
expedite a full Transaction Agreement including purchasers right to access all
facilities and sites pertaining to the assets.


--------------------------------------------------------------------------------

2. Definitive Agreement

The parties shall negotiate the definitive terms of the Transaction Agreement,
acting reasonably and in good faith, with a view to executing the agreement on
or before September 1, 2013, whereafter this letter agreement shall terminate
and be no further force or effect.

3. Standstill

Until this letter agreement is either superseded by the Transaction Agreement or
terminated pursuant to section 2, Blue Tap agrees that it will, for a period
ending 11:59PM PST - September 1, 2013:

  (a)

not solicit offers or have discussion with any third parties regarding its sale
of its shares or assets or any other form of business combination or
divestiture; and

        (b)

conduct its business only in, and not take any action except in, the usual,
ordinary and regular course of business consistent with past practice.

4. Non Completion

In the event that the Transaction cannot be completed as a result of any failure
or breach by LEXG, LEXG agrees to pay Blue Tap an amount of $25,000.00 CDN in
consideration of its efforts.

5. Transaction Costs

In the event that this Transaction does not close, each of the parties will be
responsible for all costs (including, but limited to, financial advisory,
accounting, legal and other professional or consulting fees and expenses)
incurred by it in connection with the transactions contemplated hereby.

6. Publicity

Blue Tap acknowledges that, as a reporting issuer, LEXG will be required to give
public disclosure about the Transaction and Blue Tap consents to any such
disclosure as reasonably required to satisfy LEXGs reporting requirements with
the SEC. LEXG agrees to provide Blue Tap with a draft of any proposed public
disclosure regarding the Transaction for its review and input at least 18 hours
prior to dissemination of such public disclosure.

7. Confidentiality Agreements

Each party will agree to keep the existence and the terms of this letter of
Intent confidential and will not make any disclosure except where disclosure is
required by law. In addition, each party agrees that any information provided to
the other in connection the negotiation and entering into the definitive
agreements for the Transaction will be maintained in confidence, will not be
disclose to any other party, other than each party’s respective professional
advisors, except where disclosure is compelled by applicable law and will not be
used by the party for any other purpose other than the evaluation and completion
of the Transaction. Each party will ensure that its respective officers,
directors, employees and consultants will agree to maintain all information in
connection with this Letter of Intent and the business combination transactions
confidential. All obligations regarding confidentiality will survive termination
of this Letter of Intent.

--------------------------------------------------------------------------------

8. General

This letter will be governed by and construed in accordance with the laws of the
State of Nevada. LEXG and Blue Tap submit to the jurisdiction of the State of
Nevada with the respect to any matters arising out of this letter.

If you are in agreement with the foregoing, please confirm that this letter
accurately sets forth your understanding of the terms of the proposed
Transaction and the other matters set forth herein, by signing a copy of this
letter below and returning it to us prior to 12:00 p.m. (Vancouver time) on June
11, 2013, failing which this letter shall be null and void.

This letter may be executed in any number of counterparts, each of when executed
and delivered (including by way of facsimile) is an original but all of which
taken together shall constitute one and the same instrument.

We look forward to working together.

Yours very truly,

LITHIUM EXPLORATION GROUP INC.

By:     Alexander Walsh Its: Chief Executive Officer

Agreed and confirmed this 11th day of June, 2013

BLUE TAP RESOURCES

By: /s/Vincent Murphy   Vincent Murphy Its: Director and Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE “A”

This is Schedule “A” attached to and forming part of a Letter of Intent, dated
June 10, 2013 between Lithium Exploration Group Inc. and Blue Tap Resources.

AREA:            MORINVILLE, ALBERTA


LANDS & RIGHTS
DESCRIPTION VENDOR’S
WORKING
INTEREST
TITLE DOCUMENTS

ENCUMBRANCES
Township 55 Range 24 W4M Section 27, as to Petroleum and Natural Gas Rights from
the surface down to the basement formation. 100% Seventeen (17) Freehold Mineral
Leases Freehold Lessor Royalty 3% GORR to Advantage Oil & Gas Ltd.


WELLS:       00/16-27-055-24-W4M/00 Standing well     00/13-27-055-24-W4M/00
Standing well     00/14-27-055-24-W4M/00 Disposal well

Facilities and Pipelines

14-27-055-24-W4M disposal facilities, tanks, well site equipment

--------------------------------------------------------------------------------